 



Exhibit 10.7
ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD
SECOND AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN
RSU AWARD AGREEMENT
          This RSU Award Agreement (this “RSU Agreement”) sets forth the terms
and conditions of an award (this “Award”) of restricted stock units (“RSUs”)
granted to you under the Allied World Assurance Company Holdings, Ltd Second
Amended and Restated 2004 Stock Incentive Plan (the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this RSU Agreement. Capitalized terms used in this RSU
Agreement that are not defined in this RSU Agreement, or in the attached
Glossary of Terms, have the meanings as used or defined in the Plan.
     2. Award. The number of RSUs subject to this Award is set forth at the end
of this RSU Agreement. Each RSU constitutes an unfunded and unsecured promise of
Allied World to deliver (or cause to be delivered) to you, subject to the terms
of this RSU Agreement, one Common Share (the “Share” or the “Shares” as the
context requires) (or cash equal to the Fair Market Value thereof) on the
Delivery Date as provided herein. Until such delivery, you have only the rights
of a general unsecured creditor, and no rights as a shareholder of Allied World.
THIS AWARD IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND
THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE CHOICE OF FORUM
PROVISIONS SET FORTH IN PARAGRAPH 15.
     3. Vesting and Delivery.
          (a) Vesting. Except as provided in this Paragraph 3 and in Paragraphs
4 and 6, one hundred percent (100%) of the RSUs shall vest and become
exercisable on the first anniversary of the Date of Grant specified at the end
of this RSU Agreement (the “Vesting Date”). Unless the Committee determines
otherwise, and except as provided in Paragraph 6, if your service to the Company
as a member of its Board of Directors (“Board Service”) terminates for any
reason prior to the Vesting Date, your rights in respect of all of your then
unvested RSUs shall terminate, and no Shares (and/or cash) shall be delivered in
respect of such RSUs.
          (b) Delivery. Except as provided in this Paragraph 3 and in Paragraphs
4, 6, 8 and 9, on the Delivery Date, the Company shall issue or transfer to you,
or cause to be issued or transferred to you, the number of Shares underlying the
RSUs to be delivered, and shall either (i) deliver, or cause to be delivered, to
you a certificate or certificates therefor, registered in your name; or
(ii) cause such Shares to be credited to your account at a third-party stock
plan administrator as may be arranged for by the Company or the Committee from
time to time for purposes of the administration of outstanding Awards under the
Plan. You shall be deemed the beneficial owner of the Shares at the close of
business on the Delivery Date and shall be entitled to any dividend or
distribution that has not already been made with respect to such Shares if the
record date for such dividend or distribution is after the close of business on
such Delivery Date.

 



--------------------------------------------------------------------------------



 



The Company may, at its option, deliver, or cause to be delivered, cash in lieu
of all or any portion of the Shares otherwise deliverable on the Delivery Date
specified at the end of this RSU Agreement. Such cash payment shall equal the
product of the number of Shares to be delivered on the Delivery Date and the
Fair Market Value of one Share on such Delivery Date.
          (c) Death. Notwithstanding any other provision of this RSU Agreement,
if you die prior to the Delivery Date, and provided your rights in respect of
your RSUs have not previously terminated, the Shares (and/or cash) corresponding
to your outstanding RSUs shall be delivered to the representative of your estate
as soon as practicable after the date of death and after such documentation, as
may be requested by the Company or third-party stock plan administrator, is
provided to the Company or such third-party stock plan administrator, as
applicable.
          (d) Delay in Delivery. Notwithstanding anything contained herein to
the contrary, any delivery of Common Shares or cash otherwise required to be
made hereunder to you at any date as a result of the termination of your Board
Service for any reason shall be delayed for such period of time as may be
necessary to meet the requirements of section 409A(a)(2)(B)(i) of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), and shall be delivered
and/or paid on the earliest date on which such delivery or payments can be made
without violating the requirements of section 409A(a)(2)(B)(i) of the Code.
     4. Termination of RSUs and Non-Delivery of Shares.
          (a) Unless the Committee determines otherwise, and except as provided
in Paragraphs 3(c) and 6, your rights in respect of your outstanding RSUs shall
immediately terminate, and no Shares (and/or cash) shall be delivered in respect
of such unvested RSUs, if at any time prior to the Vesting Date your Board
Service to the Company terminates for any reason, or you are otherwise no longer
actively serving as a member of the Company’s Board of Directors.
          (b) Unless the Committee determines otherwise, and except as provided
in Paragraph 6, your rights in respect of all of your RSUs (whether or not
vested) shall immediately terminate, and no Shares (and/or cash) shall be
delivered in respect of such RSUs, if at any time prior to the Delivery Date:
     (i) you attempt to have any dispute under this RSU Agreement or the Plan
resolved in any manner that is not provided for by Paragraph 15;
     (ii) any event that constitutes Cause has occurred;
     (iii) you in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Company, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Company and any such
Client or (C) Solicit any person who is an employee of the Company to resign
from the Company or to apply for or accept employment with any Competitive
Enterprise; or

-2-



--------------------------------------------------------------------------------



 



     (iv) you fail to certify to Allied World, in accordance with procedures
established by the Committee with respect to the Delivery Date that you have
complied, or the Committee determines that you have failed as of the Delivery
Date to comply, with all of the terms and conditions of this RSU Agreement. By
accepting the delivery of Shares (and/or cash) under this RSU Agreement, you
shall be deemed to have represented and certified at such time that you have
complied with all the terms and conditions of this RSU Agreement.
          (c) Unless the Committee determines otherwise, if the Delivery Date in
respect of any of your outstanding RSUs occurs, and Shares (and/or cash) with
respect to such outstanding RSUs would be deliverable under the terms and
conditions of this RSU Agreement, except that you have not complied with the
conditions or your obligations under Paragraph 4(b)(iv), all of your rights with
respect to your outstanding RSUs shall terminate no later than the Delivery Date
for such Shares.
     5. Repayment. If following the delivery of Shares (and/or cash), the
Committee determines that all terms and conditions of this RSU Agreement in
respect of such delivery were not satisfied, the Company shall be entitled to
receive, and you shall be obligated to pay the Company immediately upon demand
therefor, the Fair Market Value of the Shares (determined as of the Delivery
Date) and the amount of cash (to the extent that cash was delivered to you)
delivered with respect to the Delivery Date, without reduction for any Shares
(and/or cash) applied to satisfy withholding tax or other obligations in respect
of such Shares (and/or cash).
     6. Disability and Retirement
          (a) Notwithstanding any other provision of this RSU Agreement, but
subject to Paragraph 6(b), if your Board Service to the Company is terminated by
reason of Disability or Retirement, the condition set forth in Paragraph 4(a)
shall be waived with respect to your then outstanding unvested RSUs (as a result
of which your unvested outstanding RSUs shall vest on the Vesting Date), but all
other conditions of this RSU Agreement shall continue to apply.
          (b) Without limiting the application of Paragraph 4(b) or
Paragraph 4(c), your rights in respect of any outstanding RSUs that become
vested solely by reason of Paragraph 6(a) shall terminate immediately, and no
Shares (and/or cash) shall be delivered in respect of such outstanding RSUs if,
following the termination of your Board Service to the Company by reason of
Disability or Retirement and prior to the Delivery Date you (i) form, or acquire
a 5% or greater equity ownership, voting or profit participation interest in,
any Competitive Enterprise or (ii) associate in any capacity (including, but not
limited to, association as an officer, employee, partner, director, consultant,
agent or advisor) with any Competitive Enterprise.
     7. Non-transferability. Except as otherwise may be provided by the
Committee, the limitations set forth in Section 3.5 of the Plan shall apply. Any
assignment in violation of the provisions of this Paragraph 7 shall be null and
void.
     8. Withholding, Consent and Legends.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes (in accordance with Section 3.3 of the Plan).

-3-



--------------------------------------------------------------------------------



 



          (b) Your rights in respect of your RSUs are conditioned on the receipt
by the Company or third-party stock plan administrator, as applicable, to the
full satisfaction of the Committee of any required consents (as defined in
Section 3.4 of the Plan) that the Committee may determine to be necessary or
advisable (including, without limitation, your consenting to deductions from
your wages, or another arrangement satisfactory to the Committee, to reimburse
the Company for advances made on your behalf to satisfy withholding and other
tax obligations in connection with this Award).
          (c) Allied World may affix to Certificates representing Shares issued
pursuant to this RSU Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with Allied World). Allied World may
advise the transfer agent to place a stop transfer order against any legended
Shares.
     9. Rights of Offset. The Company shall have the right to offset, or cause
to be offset, against the obligation to deliver Shares (and/or cash) under this
RSU Agreement any outstanding amounts (including, without limitation, travel and
entertainment or advance account balances, loans or amounts repayable to the
Company for any reason) you then owe to the Company and any amounts the
Committee otherwise deems appropriate.
     10. No Rights to Continued Board Service. Nothing in this RSU Agreement or
the Plan shall be construed as giving you any right to continued Board Service
or affect any right that the Company may have to terminate or alter the terms
and conditions of your Board Service.
     11. Successors and Assigns of Allied World. The terms and conditions of
this RSU Agreement shall be binding upon, and shall inure to the benefit of,
Allied World and its successor entities.
     12. Committee Discretion. The Committee shall have full discretion with
respect to any actions to be taken or determinations to be made in connection
with this RSU Agreement, and its determinations shall be final, binding and
conclusive.
     13. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this RSU Agreement, and the Board may amend
the Plan in any respect; provided, that, notwithstanding the foregoing and
Sections 1.3.1(i), 1.3.1(ii) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this RSU Agreement
without your consent, except that the Committee reserves the right to accelerate
the delivery of the Shares and in its discretion provide that such Shares may
not be transferable until the Delivery Date on which such Shares otherwise would
have been delivered (and that in respect of such Shares you may remain subject
to the repayment obligations of Paragraph 5 in the circumstances under which the
Shares would not have been delivered pursuant to Paragraph 4 or Paragraph 6).
Any amendment of this RSU Agreement shall be in writing signed by an authorized
member of the Committee or a person or persons designated by the Committee.
     14. Adjustment. In the event of a recapitalization, stock split, stock
dividend, combination or exchange of shares, merger, amalgamation,
consolidation, rights offering,

-4-



--------------------------------------------------------------------------------



 



separation, reorganization or liquidation, or any other change in the corporate
structure or the Shares, subsequent to the date of the Date of Grant, the
Committee or the Board shall make such equitable adjustments, designed to
protect dilution or enlargement of rights, as it may deem appropriate, in the
number and kind of Shares covered by the RSUs subject to this RSU Agreement.
     15. Governing Law; Venue. THIS AWARD SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. IN CONSIDERATION OF YOUR
ACCEPTANCE OF THIS AWARD, YOU HEREBY EXPRESSLY SUBMIT TO THE EXCLUSIVE
JURISDITION OF AND VENUE IN THE COURTS OF BERMUDA WITH RESPECT TO ANY SUIT OR
CLAIM INSTITUTED BY THE COMPANY OR YOU RELATING TO THIS AWARD.
     16. Headings. The headings in this RSU Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
     IN WITNESS WHEREOF, Allied World has caused this RSU Agreement to be duly
executed and delivered as of the Date of Grant.

            ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD
      By:           Name:           Title:        

                 
Recipient:
               
 
               
Number of RSUs:
               
 
               
Date of Grant:
               
 
               
Delivery Date:
               
 
               
Receipt
               
Acknowledge:
                         
 
               
Address:
                         
 
      Street        
 
                         
 
  City,   State   Zip Code    
 
                              Social Security No./Local I.D. No.    

-5-



--------------------------------------------------------------------------------



 



Glossary of Terms
Solely for purposes of this Award of RSUs, the following terms shall have the
meanings set forth below. Capitalized terms not defined in this Glossary of
Terms shall have the meanings as used or defined in the applicable RSU Agreement
or the Plan.
          “Cause” means, in the absence of any employment agreement between you
and the Company otherwise defining Cause, (i) your conviction, whether following
trial or by plea of guilty or nolo contendere (or similar plea), in a criminal
proceeding (A) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion; (B) on a felony charge; or (C) on an equivalent
charge to those in clauses (A) and (B) in jurisdictions which do not use those
designations; (ii) your engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act); (iii) your failure to perform your duties to
the Company; (iv) your violation of any securities or commodities laws, any
rules or regulations issued pursuant to such laws, or the rules and regulations
of any securities or commodities exchange or association of which Allied World
or any of its subsidiaries or affiliates is a member; (v) your violation of any
Company policy concerning hedging or confidential or proprietary information, or
your material violation of any other Company policy as in effect from time to
time; (vi) your engaging in any act or making any statement which impairs,
impugns, denigrates, disparages or negatively reflects upon the name, reputation
or business interests of the Company; or (vii) your engaging in any conduct
detrimental to the Company. In the event there is an employment agreement
between you and the Company defining Cause, “Cause” shall have the meaning
provided in such agreement. The determination as to whether “Cause” has occurred
shall be made by the Committee in its sole discretion, unless otherwise provided
in an employment agreement between you and the Company. The Committee shall also
have the authority in its sole discretion to waive the consequences under the
Plan or any RSU Agreement of the existence or occurrence of any of the events,
acts or omissions constituting “Cause.”
          “Client” means any client or prospective client of the Company to whom
you provided services, or for whom you transacted business, or whose identity
became known to you in connection with your relationship with or Board Service
to the Company.
          “Competitive Enterprise” means a business enterprise that (i) engages
in any activity, or (ii) owns or controls a significant interest in any entity
that engages in any activity, that, in either case, competes anywhere with any
activity in which the Company is engaged. The activities covered by the previous
sentence include, without limitation, all insurance and re-insurance, and
insurance and reinsurance related activities, and asset management located in
Bermuda and abroad.
          “Delivery Date” means the date specified as the Delivery Date in the
Award (or as soon as practicable, but in no case more that 10 days, thereafter).
          “Disability” means, in the absence of any employment agreement between
you and the Company otherwise defining Disability, (i) total disability as
defined in the long-term disability plan of the Company, as in effect from time
to time, or (ii) if there is no such plan at

 



--------------------------------------------------------------------------------



 



the applicable time, physical or mental incapacity as determined solely by the
Committee. In the event there is an employment agreement between you and the
Company defining Disability, “Disability” shall have the meaning provided in
such agreement.
          “Fair Market Value” means, with respect to a Common Share on any day,
the fair market value as determined in accordance with a valuation methodology
approved by the Committee and consistent with the requirements of Section 409A
of the Code, or if there is a public market for the shares on such date, the
closing price of the Common Shares on such stock exchange on which the shares
are principally trading on the date in question, or, if there were no sales on
such date, on the closest preceding date on which there were sales of shares.
          “Retirement” means any termination of your Board Service other than
for Cause following the date you attain age 65.
          “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.

 